Citation Nr: 1118810	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1961 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for a "left knee injury."  

The Veteran requested a local Board hearing in June 2008.  In August 2008, he stated he desired a Board Videoconference hearing.  The file indicates the Veteran received notice of the hearing but failed to report to the hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2010).  

This claim was remanded by the Board in March 2010.  As explained, the Veteran's service treatment records are unavailable and the Board directed the Appeals Management Center (AMC) to obtain military hospital records.  Unfortunately, these records, which were obtained, indicate that more follow up is required.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the March 2010 remand, the AMC was instructed to contact the National Personnel Record Center (NPRC) or another appropriate repository and request a search for morning reports regarding the Veteran's left knee injury resulting from a ladder fall in July or August 1962 and Ellsworth Air Force Base (AFB) Hospital records regarding the Veteran's left knee surgery during the period from September to November 1962.  The AMC was then to schedule the Veteran for an examination.  

The requested development was completed.  Two morning reports from July 1962 and an August 13 to 16, 1962 clinical record cover sheet were obtained.  The Veteran received a VA examination.  The records did not confirm the Veteran's allegation of an in-service left knee injury.  The cover sheet did discuss treatment for schizophrenia and listed dates of other treatment.  

The dates listed for treatment on the cover sheet include before the time of the alleged knee injury (July or August 1962) and afterward.  Specifically, the cover sheet first states that the Veteran was transferred to Fitzsimons General Hospital in Denver, Colorado by military airplane in August 1962.  The record went on to list dates of past treatment that appears to have occurred at Ellsworth AFB hospital with register numbers.  The dates were: June 11, 1962; April 6, 1962; March 31, 1962; and March 13, 1962.  The Veteran had also been treated at an Air Force Hospital at Sheppard AFB in Texas on March 17, 1962.  

The Board realizes Fitzsimons General Hospital is no longer in operation, however, pertinent records may be stored at the NPRC or another appropriate repository.  

On remand, the AMC should follow up with the information found in the cover sheet and attempt to obtain the records listed.  VA has a heightened duty to assist the Veteran in obtaining records when service treatment records are unavailable.  Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005).  The AMC should also ensure that § 3.159(e) is followed if these records cannot be obtained.  See M21-MR, Part I, Chapter 1, Section C.  

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC or another appropriate repository and request a search for treatment records from Fitzsimons General Hospital in Denver, Colorado for the time period of August 1962 to September 1962.  A negative reply is requested and should be documented in the claims folder.  

2. Contact the NPRC or another appropriate repository and request a search for treatment records from Ellsworth AFB hospital from the following dates: June 11, 1962; April 6, 1962; March 31, 1962; and March 13, 1962.  A negative reply is requested and should be documented in the claims folder.  

3. Contact the NPRC or another appropriate repository and request a search for treatment records from Sheppard AFB hospital dated on March 17, 1962.  A negative reply is requested and should be documented in the claims folder.  A negative reply is requested and should be documented in the claims folder.  

4. Give the Veteran proper notice under 38 C.F.R. § 3.159(e) if these records cannot be obtained.  See M21-MR, Part I, Chapter 1, Section C.  

5. Re-adjudicate the issue of entitlement to service connection for a left knee disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

